EXHIBIT 10.54

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is entered into as of January
26, 2006 (the “Effective Date”) by and between AVI BioPharma, Inc., an Oregon
corporation having its principal place of business at One SW Columbia, Suite
1105, Portland, Oregon 97258 (the “Company”), and Chiron Corporation, a Delaware
corporation having its principal place of business at 4560 Horton Street,
Emeryville, California 94608, U.S.A. (the “Purchaser”).

BACKGROUND

WHEREAS, Company and Purchaser have entered into that certain License Agreement
of even date herewith (the “License Agreement”) under which Purchaser agreed to
license certain patent rights to Company in exchange for milestone and royalty
payments; and

WHEREAS, Company wishes to sell and issue stock to Purchaser in lieu of the
first milestone payment due under the License Agreement;

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
contained herein, the parties hereto agree as follows:

1.             PURCHASE AND SALE OF STOCK

 


1.1.         SALE AND ISSUANCE OF STOCK.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE PURCHASER AGREES TO PURCHASE AT THE CLOSING AND THE COMPANY
AGREES TO SELL AND ISSUE TO THE PURCHASER AT THE CLOSING SHARES OF COMPANY
COMMON STOCK WITH A FAIR MARKET VALUE OF $500,000 (THE “SHARES”).  THE NUMBER OF
SHARES ISSUED TO PURCHASER WILL EQUAL THE RESULT OBTAINED BY DIVIDING $500,000
BY THE AVERAGE DAILY CLOSING SHARE PRICE OF COMPANY COMMON STOCK, AS REPORTED BY
THE NASDAQ NATIONAL MARKET (“NASDAQ”) FOR THE TEN (10) CONSECUTIVE TRADING DAYS
ENDING THREE (3) TRADING DAYS PRIOR TO THE DATE OF EXECUTION OF THE LICENSE
AGREEMENT (THE “ISSUE PRICE”).  THE SALE AND ISSUANCE OF THE SHARES WILL BE IN
LIEU OF THE $500,000 CASH PAYMENT OTHERWISE DUE TO PURCHASER UPON IND FILING FOR
COMPANY’S PRODUCT CANDIDATE, AVI-4065, AS SET FORTH IN SECTION 3.1.1(A) OF THE
LICENSE AGREEMENT.


1.2.         CLOSING; DELIVERY.  THE PURCHASE AND SALE OF THE SHARES SHALL TAKE
PLACE REMOTELY UPON EXECUTION OF THIS AGREEMENT (SUCH TIME AND PLACE, THE
“CLOSING”).  NO LATER THAN THE FIRST BUSINESS DAY FOLLOWING THE CLOSING, THE
COMPANY SHALL CAUSE ITS TRANSFER AGENT TO ELECTRONICALLY TRANSMIT TO THE
PURCHASER’S OR ITS DESIGNEE’S ACCOUNT WITH THE DEPOSITORY TRUST COMPANY (“DTC”)
ALL OF THE SHARES BEING PURCHASED BY THE PURCHASER AT SUCH CLOSING.


1.3.         PRICE PROTECTION.  IF PURCHASER SELLS ALL OF THE SHARES DURING THE
60 DAYS FOLLOWING THE CLOSING (THE “SALES PERIOD”) AND PURCHASER SELLS NO MORE
THAN 75,000 SHARES DURING ANY CALENDAR WEEK DURING THE SALES PERIOD, COMPANY
SHALL PAY TO PURCHASER FUNDS EQUAL TO THE EXCESS OF $500,000 OVER THE NET
PROCEEDS RECEIVED BY PURCHASER FROM THE SALE OF SHARES DURING THE SALES PERIOD,
WHERE “NET PROCEEDS” EQUALS GROSS PROCEEDS LESS (A) IN THE EVENT THAT PURCHASER
USES A DISCOUNT BROKER OF ITS ELECTION IN CONNECTION WITH SUCH SALE, LESS THE
BROKER


 


1

--------------------------------------------------------------------------------



 


COMMISSIONS FOR SUCH SALE, OR (B) IN THE EVENT THAT PURCHASER USES A
NON-DISCOUNT BROKER IN CONNECTION WITH SUCH SALE, THE BROKER COMMISSIONS THAT A
DISCOUNT BROKER WOULD REASONABLY CHARGE FOR AN EQUIVALENT SALE.    IF PURCHASER
SELLS SOME, BUT NOT ALL, OF THE SHARES DURING THE SALES PERIOD AND PURCHASER
SELLS NO MORE THAN 75,000 SHARES DURING ANY CALENDAR WEEK DURING THE SALES
PERIOD, COMPANY SHALL PAY TO PURCHASER FUNDS EQUAL TO THE EXCESS OF THE
AGGREGATE ISSUE VALUE OF THE SHARES SOLD DURING THE SALES PERIOD OVER THE NET
PROCEEDS RECEIVED BY PURCHASER FROM SUCH SALES, WHERE “AGGREGATE ISSUE VALUE”
EQUALS THE ISSUE PRICE MULTIPLIED BY THE NUMBER OF SHARES SOLD DURING THE SALES
PERIOD.


1.3.1.      NOTICE.  ANY PAYMENT UNDER SECTION 1.3 SHALL BE DUE AND PAYABLE TEN
(10) DAYS FOLLOWING DELIVERY OF WRITTEN NOTICE FROM PURCHASER TO COMPANY OF THE
AMOUNT DUE UNDER SECTION 1.3 (WHICH NOTICE SHALL SPECIFY IN REASONABLE DETAIL
THE NUMBER OF SHARES SOLD AND THE NET PROCEEDS FROM SUCH SALES).


1.3.2.      LIMITATION.  DURING THE SALES PERIOD, PURCHASER AGREES NOT TO
ACQUIRE ANY SHARES OF COMPANY COMMON STOCK (OR OPTIONS, WARRANTS OR RIGHTS TO
ACQUIRE SUCH SHARES) NOR ENGAGE IN ANY SHORT SELLING, HEDGING OR ARBITRAGE
ACTIVITIES WITH RESPECT TO COMPANY COMMON STOCK.  IF PURCHASER SELLS MORE THAN
75,000 SHARES DURING ANY CALENDAR WEEK OR IF PURCHASER ENGAGES IN TRADING
ACTIVITY PROHIBITED UNDER THIS SECTION 1.3, COMPANY’S OBLIGATIONS UNDER SECTION
1.3 SHALL TERMINATE AND BE OF NO FURTHER EFFECT.


1.4.         PROFIT SHARING.  IF PURCHASER SELLS ALL OF THE SHARES DURING THE
SALES PERIOD, PURCHASER SHALL RETAIN ALL NET PROCEEDS RECEIVED UPON THE SALE OF
SUCH SHARES, UP TO $550,000. IF PURCHASER SELLS SOME, BUT NOT ALL, OF THE SHARES
DURING THE SALES PERIOD, PURCHASER SHALL RETAIN ALL NET PROCEEDS RECEIVED UPON
THE SALE OF SUCH SHARES DURING THE SALES PERIOD, UP TO AN AMOUNT EQUAL TO ONE
HUNDRED AND TEN PERCENT (110%) OF THE AGGREGATE ISSUE VALUE OF THE SHARES SOLD
DURING THE SALES PERIOD.  ANY NET PROCEEDS FROM THE SALE OF SHARES DURING THE
SALES PERIOD IN EXCESS OF ONE HUNDRED AND TEN PERCENT (110%) OF THE AGGREGATE
ISSUE VALUE SHALL BE SHARED EQUALLY BY PURCHASER AND COMPANY.  ANY PAYMENT UNDER
THIS SECTION 1.4 SHALL BE DUE AND PAYABLE THIRTY (30) DAYS AFTER THE LAST DAY OF
THE SALES PERIOD.


1.5.         TRANSFER OF SHARES.  A TRANSFER OF SHARES BY PURCHASER TO
PURCHASER’S AFFILIATE OR IN CONNECTION WITH A CHANGE OF CONTROL SHALL NOT BE
DEEMED A SALE OF SHARES FOR PURPOSES OF SECTIONS 1.3 OR 1.4.


1.5.1.      “AFFILIATE” MEANS, WITH RESPECT TO A PARTY, ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE OR OTHER BUSINESS ARRANGEMENT WHICH IS CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH SUCH PARTY, AND SHALL INCLUDE ANY
DIRECT OR INDIRECT BENEFICIAL OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF THE
VOTING STOCK OR PARTICIPATING PROFIT INTEREST OF SUCH CORPORATION OR OTHER
BUSINESS ENTITY.


1.5.2.      “CHANGE OF CONTROL” MEANS (I) A MERGER OR CONSOLIDATION OF THE
PURCHASER WITH OR INTO ANOTHER CORPORATION OR OTHER ENTITY, (II) THE SALE OR
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE PROPERTIES AND ASSETS OF THE
PURCHASER, OR (III) ANY PURCHASE BY ANY INDIVIDUAL, ENTITY OR GROUP OF
AFFILIATED INDIVIDUALS OR ENTITIES (“PERSON”) OF SHARES OF CAPITAL STOCK OF THE
PURCHASER (EITHER THROUGH A NEGOTIATED STOCK PURCHASE OR A TENDER


 


2

--------------------------------------------------------------------------------



 


 


FOR SUCH SHARES), THE EFFECT OF WHICH IS THAT SUCH PERSON THAT DID NOT
BENEFICIALLY OWN A MAJORITY OF THE VOTING POWER OF THE OUTSTANDING SHARES OF
CAPITAL STOCK OF THE PURCHASER IMMEDIATELY PRIOR TO SUCH PURCHASE BENEFICIALLY
OWNS AT LEAST A MAJORITY OF SUCH VOTING POWER IMMEDIATELY AFTER SUCH PURCHASE.

2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchaser that the following
representations are true and complete at and as of the Effective Date and the
Closing.  For purposes of these representations and warranties (other than those
in Sections 2.2, 2.5, 2.6, 2.7 and 2.9), the term “Company” shall include any
subsidiaries of the Company, unless otherwise expressly noted herein.


2.1.         ORGANIZATION, GOOD STANDING, CORPORATE POWER AND QUALIFICATION. 
THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF OREGON AND HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS PRESENTLY CONDUCTED AND AS
PROPOSED TO BE CONDUCTED.  THE COMPANY IS QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION AND IS IN GOOD STANDING IN EACH STATE OR JURISDICTION WHERE SUCH
QUALIFICATION IS NECESSARY BECAUSE OF THE BUSINESS IT CONDUCTS, EXCEPT WHERE
SUCH FAILURE TO QUALIFY WOULD NOT HAVE, AND WOULD NOT BE REASONABLY EXPECTED TO
HAVE, A MATERIAL ADVERSE EFFECT ON THE BUSINESS, ASSETS (INCLUDING INTANGIBLE
ASSETS), LIABILITIES, FINANCIAL CONDITION, RESULTS OF OPERATIONS, OR PROSPECTS
OF THE COMPANY (“MATERIAL ADVERSE EFFECT”).


2.2.         AUTHORIZATION.  ALL CORPORATE ACTION REQUIRED TO BE TAKEN BY THE
COMPANY’S BOARD OF DIRECTORS AND STOCKHOLDERS IN ORDER TO AUTHORIZE THE COMPANY
TO ENTER INTO THIS AGREEMENT, TO ISSUE THE SHARES AT THE CLOSING, TO REGISTER
THE SHARES UNDER THE SECURITIES ACT, AND TO LIST THE SHARES ON NASDAQ HAS BEEN
TAKEN OR WILL BE TAKEN PRIOR TO THE CLOSING.  ALL ACTION ON THE PART OF THE
OFFICERS OF THE COMPANY NECESSARY FOR THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE PERFORMANCE OF ALL OBLIGATIONS OF THE COMPANY UNDER THIS
AGREEMENT TO BE PERFORMED AS OF THE CLOSING, AND THE ISSUANCE AND DELIVERY OF
THE SHARES HAS BEEN TAKEN OR WILL BE TAKEN PRIOR TO THE CLOSING.  THIS
AGREEMENT, WHEN EXECUTED AND DELIVERED BY THE COMPANY, SHALL CONSTITUTE VALID
AND LEGALLY BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY
IN ACCORDANCE WITH ITS RESPECTIVE TERMS EXCEPT (I) AS LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, FRAUDULENT CONVEYANCE, OR
OTHER LAWS OF GENERAL APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY, (II) AS LIMITED BY LAWS RELATING TO THE
AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE
REMEDIES, OR (III) TO THE EXTENT THE INDEMNIFICATION PROVISIONS CONTAINED IN
THIS AGREEMENT MAY BE LIMITED BY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


2.3.         COMPLIANCE WITH LAWS AND OTHER INSTRUMENTS.  THE COMPANY IS NOT IN
VIOLATION OR DEFAULT (I) OF ANY PROVISION OF ITS ARTICLES OF INCORPORATION OR
ITS BYLAWS, (II) OF ANY INSTRUMENT, JUDGMENT, ORDER, WRIT OR DECREE, (III) UNDER
ANY NOTE, INDENTURE OR MORTGAGE, (IV) UNDER ANY LEASE, AGREEMENT, CONTRACT OR
PURCHASE ORDER TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND, OR (V) OF ANY
PROVISION OF FEDERAL OR STATE STATUTE, RULE OR REGULATION APPLICABLE TO THE
COMPANY, EXCEPT TO THE EXTENT THAT SUCH VIOLATION OR DEFAULT ENUMERATED ABOVE
WOULD NOT HAVE, AND WOULD NOT BE REASONABLY EXPECTED TO HAVE, A MATERIAL ADVERSE
EFFECT.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS


 


3

--------------------------------------------------------------------------------



 


CONTEMPLATED BY THIS AGREEMENT WILL NOT (A) RESULT IN OR CONSTITUTE, WITH OR
WITHOUT THE PASSAGE OF TIME AND/OR THE GIVING OF NOTICE, ANY SUCH VIOLATION OR
DEFAULT, (B) BE IN CONFLICT WITH ANY SUCH PROVISION, INSTRUMENT, JUDGMENT,
ORDER, WRIT, DECREE, CONTRACT OR AGREEMENT, OR (C) CONSTITUTE, WITH OR WITHOUT
THE PASSAGE OF TIME AND/OR THE GIVING OF NOTICE, AN EVENT WHICH RESULTS IN THE
CREATION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY ASSETS OF THE COMPANY OR
THE SUSPENSION, REVOCATION, FORFEITURE OR NON-RENEWAL OF ANY MATERIAL PERMIT OR
LICENSE APPLICABLE TO THE COMPANY.


2.4.         SEC FILINGS.  COMPANY HAS TIMELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”) ALL REQUIRED REPORTS, SCHEDULES, FORMS,
STATEMENTS AND OTHER DOCUMENTS, INCLUDING EXHIBITS AND ALL OTHER INFORMATION
INCORPORATED THEREIN AND HAS FILED A SHELF REGISTRATION AND PROSPECTUS
SUPPLEMENT RELATED TO THE REGISTRATION OF THE SHARES (COLLECTIVELY, THE “SEC
FILINGS”).    THE SEC FILINGS (I) AT THE TIME FILED, COMPLIED IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED, AS THE CASE MAY BE, AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER, AND (II) DID NOT AT THE TIME THEY WERE FILED (OR IF
AMENDED OR SUPERSEDED BY A FILING PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT,
THEN ON THE DATE OF SUCH FILING) CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING.  THERE ARE NO WRITTEN COMMENTS OF THE
STAFF OF THE SEC RELATED TO THE SEC FILINGS THAT REMAIN UNRESOLVED THAT WOULD
HAVE, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


2.4.1.      FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS INCLUDED IN THE SEC
FILINGS (I) COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE
ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH
RESPECT THERETO, (II) WERE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(EXCEPT AS MAY BE INDICATED IN THE NOTES THERETO), AND (III) FAIRLY PRESENTED IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE DATES THEREOF, AND THE RESULTS OF THEIR OPERATIONS AND
CASH FLOWS FOR THE PERIODS SPECIFIED.


2.4.2.      NO MATERIAL CHANGE.  EXCEPT AS IDENTIFIED AND DESCRIBED IN THE SEC
FILINGS FILED PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT, THERE HAS NOT BEEN
ANY FACT, EVENT, CHANGE, DEVELOPMENT, OR CIRCUMSTANCE THAT WOULD HAVE, OR WOULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


2.5.         GOVERNMENTAL CONSENTS AND FILINGS.  NO CONSENT, APPROVAL, ORDER OR
AUTHORIZATION OF, OR REGISTRATION, QUALIFICATION, DESIGNATION, DECLARATION OR
FILING WITH, ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY IS REQUIRED ON
THE PART OF THE COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EXCEPT FOR SHELF REGISTRATION FILINGS PURSUANT
TO RULE 415 UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, WHICH
HAVE BEEN MADE.


2.6.         VALID ISSUANCE OF SHARES.  THE SHARES, WHEN ISSUED, SOLD AND
DELIVERED IN ACCORDANCE WITH THE TERMS AND FOR THE CONSIDERATION SET FORTH IN
THIS AGREEMENT, WILL BE VALIDLY


 


4

--------------------------------------------------------------------------------



 


ISSUED, FULLY PAID AND NON-ASSESSABLE AND FREE OF RESTRICTIONS ON TRANSFER OTHER
THAN LIENS OR ENCUMBRANCES CREATED BY OR IMPOSED BY THE PURCHASER.  SUBJECT TO
THE FILINGS DESCRIBED IN SECTION 2.7 BELOW, THE SHARES WILL BE ISSUED IN
COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.


2.7.         REGISTRATION OF SHARES.  THE SHARES, WHEN ISSUED, SOLD AND
DELIVERED TO PURCHASER UNDER THIS AGREEMENT, SHALL BE ISSUED PURSUANT TO A
PROSPECTUS SUPPLEMENT, DECLARED EFFECTIVE BY THE SEC, TO THE COMPANY’S SHELF
REGISTRATION STATEMENT ON FILE WITH THE SEC, AND AS SUCH SHALL BE DEEMED
UNRESTRICTED SECURITIES UNDER THE SECURITIES ACT OF 1933 AND ALL OTHER
APPLICABLE FEDERAL AND STATE SECURITIES LAWS AND SHALL, UPON ISSUANCE, SALE AND
DELIVERY, BE IMMEDIATELY TRADABLE BY PURCHASER WITHOUT ANY RESTRICTION CREATED
UNDER ANY CONTRACT, AGREEMENT OR SIMILAR INSTRUMENT OR PURSUANT TO ANY FEDERAL
OR STATE STATUTE, RULE OR REGULATION.


2.8.         DISCLOSURE.  AFTER GIVING EFFECT TO THE FILINGS DESCRIBED IN
SECTION 2.7 ABOVE AND EXCEPT FOR THE EXISTENCE OF THIS AGREEMENT AND THE LICENSE
AGREEMENT, WHICH WILL BE DISCLOSED IN A PUBLIC ANNOUNCEMENT IN ACCORDANCE WITH
SECTION 9.3 OF THE LICENSE AGREEMENT, NEITHER THE COMPANY NOR ANY OTHER PERSON
ACTING ON ITS BEHALF HAS PROVIDED PURCHASER OR ITS AGENTS OR COUNSEL WITH ANY
INFORMATION THAT CONSTITUTES MATERIAL, NON-PUBLIC INFORMATION.  THE COMPANY
UNDERSTANDS AND CONFIRMS THAT THE PURCHASER WILL RELY ON THE FOREGOING
REPRESENTATIONS IN EFFECTING SALES TRANSACTIONS ON NASDAQ IN THE COMMON STOCK OF
THE COMPANY DURING THE SALES PERIOD AND THEREAFTER.


2.9.         LISTING.  THE SHARES, WHEN ISSUED, SOLD AND DELIVERED TO PURCHASER
UNDER THIS AGREEMENT, SHALL BE LISTED ON NASDAQ.  THE COMPANY COMMON STOCK IS
VALIDLY LISTED ON NASDAQ.  COMPANY IS IN COMPLIANCE WITH THE LISTING
REQUIREMENTS OF NASDAQ AND DOES NOT REASONABLY ANTICIPATE THAT ITS COMMON STOCK
WILL BE DELISTED BY NASDAQ FOR THE FORESEEABLE FUTURE.  THERE ARE NO PROCEEDINGS
PENDING, OR TO THE COMPANY’S KNOWLEDGE THREATENED, AGAINST THE COMPANY RELATING
TO THE CONTINUED LISTING OF THE COMPANY COMMON STOCK ON NASDAQ.  THE COMPANY HAS
NOT RECEIVED ANY WRITTEN NOTICE OF, NOR TO THE COMPANY’S KNOWLEDGE IS THERE ANY
BASIS FOR, THE DELISTING OF THE COMPANY COMMON STOCK FROM NASDAQ.

3.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants to the Company that the following
representations are true and complete as of the date of the Closing, except as
otherwise indicated.


3.1.         AUTHORIZATION.  THE PURCHASER HAS FULL POWER AND AUTHORITY TO ENTER
INTO THIS AGREEMENT.  THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY THE
PURCHASER, SHALL CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS OF THE
PURCHASER, ENFORCEABLE AGAINST THE PURCHASER IN ACCORDANCE WITH ITS RESPECTIVE
TERMS EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM, FRAUDULENT CONVEYANCE, OR OTHER LAWS OF GENERAL
APPLICATION RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, (II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE REMEDIES, OR (III) TO THE
EXTENT THE INDEMNIFICATION PROVISIONS CONTAINED IN THIS AGREEMENT MAY BE LIMITED
BY APPLICABLE FEDERAL OR STATE SECURITIES LAWS.


 


5

--------------------------------------------------------------------------------



 


3.2.         TRADING.  THE PURCHASER HAS NOT TRADED IN COMPANY STOCK, OR
DERIVATIVE SECURITIES, IN THE 30-DAY PERIOD PRIOR TO OR DURING THE 10-DAY PERIOD
OVER WHICH THE ISSUE PRICE IS DETERMINED.

4.             CONDITIONS TO THE PURCHASER’S OBLIGATIONS AT CLOSING

 

The obligations of the Purchaser to purchase Shares at the Closing are subject
to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived:


4.1.         REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY CONTAINED IN SECTION 2 SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AT AND AS OF SUCH CLOSING, EXCEPT THAT ANY SUCH REPRESENTATIONS AND
WARRANTIES SHALL BE TRUE AND CORRECT IN ALL RESPECTS WHERE SUCH REPRESENTATION
AND WARRANTY IS QUALIFIED WITH RESPECT TO MATERIALITY.


4.2.         PERFORMANCE.  THE COMPANY SHALL HAVE PERFORMED AND COMPLIED WITH
ALL COVENANTS, AGREEMENTS, OBLIGATIONS AND CONDITIONS CONTAINED IN THIS
AGREEMENT THAT ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE COMPANY ON
OR BEFORE SUCH CLOSING, INCLUDING WITHOUT LIMITATION ALL FILINGS NECESSARY FOR
THE SHELF REGISTRATION OF THE SHARES.


4.3.         COMPLIANCE CERTIFICATE.  THE PRESIDENT OF THE COMPANY SHALL DELIVER
TO THE PURCHASER AT THE CLOSING A CERTIFICATE CERTIFYING THAT THE CONDITIONS
SPECIFIED IN SECTIONS 4.1 AND 4.2 HAVE BEEN FULFILLED.


4.4.         QUALIFICATIONS.  ALL AUTHORIZATIONS, APPROVALS OR PERMITS, IF ANY,
OF ANY GOVERNMENTAL AUTHORITY OR REGULATORY BODY OF THE UNITED STATES OR OF ANY
STATE THAT ARE REQUIRED IN CONNECTION WITH THE LAWFUL ISSUANCE, SALE,
REGISTRATION AND LISTING OF THE SHARES PURSUANT TO THIS AGREEMENT SHALL BE
OBTAINED AND EFFECTIVE AS OF SUCH CLOSING.


4.5.         LICENSE AGREEMENT.  THE COMPANY AND PURCHASER SHALL HAVE EXECUTED
AND DELIVERED THE LICENSE AGREEMENT.


4.6.         PROCEEDINGS AND DOCUMENTS.  ALL CORPORATE AND OTHER PROCEEDINGS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED AT THE CLOSING AND ALL DOCUMENTS
INCIDENT THERETO SHALL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE
PURCHASER, AND THE PURCHASER (OR ITS COUNSEL) SHALL HAVE RECEIVED ALL SUCH
COUNTERPART ORIGINAL AND CERTIFIED OR OTHER COPIES OF SUCH DOCUMENTS AS
REASONABLY REQUESTED.  SUCH DOCUMENTS MAY INCLUDE GOOD STANDING CERTIFICATES.

5.             CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING

The obligations of the Company to issue and sell Shares to the Purchaser at the
Closing are subject to the fulfillment, on or before the Closing, of each of the
following conditions, unless otherwise waived:


5.1.         REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND WARRANTIES
OF THE PURCHASER CONTAINED IN SECTION 3 SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS AS OF SUCH CLOSING.


 


6

--------------------------------------------------------------------------------



 


5.2.         LICENSE AGREEMENT.  THE COMPANY AND PURCHASER SHALL HAVE EXECUTED
AND DELIVERED THE LICENSE AGREEMENT.

6.             REMEDIES

 

If at the Closing, any of the conditions to Purchaser’s obligations to close set
forth in Section 4 (other than Section 4.5) are not satisfied, or waived in the
sole discretion of Purchaser, Company shall make a $500,000 cash payment to
Purchaser, in lieu of issuing the Shares pursuant to Section 1.1.  Any such
payment is due and payable at the Closing, and any amounts paid after the date
of the Closing shall bear interest in accordance with Section 3.2.3 of the
License Agreement.

7.             INDEMNIFICATION

 

Company shall indemnify, defend and hold harmless Purchaser and its affiliates
and the officers, directors, employees, agents and representatives of Purchaser
and its affiliates from and against any and all claims, threatened claims,
damages, losses, costs (including reasonable attorneys’ and experts’ fees and
expenses), suits, proceedings or liabilities of any kind arising out of acts or
omissions that constitute a breach of this Agreement by the Company, including
without limitation a breach of any of the representations and warranties of the
Company in Section 2.  Company shall have the right to control the defense,
negotiation and settlement of any claim for which it has the obligation to
provide indemnification, and Purchaser shall cooperate with and provide
reasonably requested assistance to the Company in the defense of any such claim.

8.             GENERAL

 


8.1.         SURVIVAL OF WARRANTIES.  UNLESS OTHERWISE SET FORTH IN THIS
AGREEMENT, THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PURCHASER
CONTAINED IN OR MADE PURSUANT TO THIS AGREEMENT SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE CLOSING AND SHALL IN NO WAY BE AFFECTED BY
ANY INVESTIGATION OR KNOWLEDGE OF THE SUBJECT MATTER THEREOF MADE BY OR ON
BEHALF OF THE PURCHASER OR THE COMPANY.


8.2.         ASSIGNMENT.  COMPANY SHALL NOT ASSIGN ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE
PURCHASER.  PURCHASER MAY, WITHOUT COMPANY’S CONSENT, ASSIGN ANY OR ALL OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT TO ANY THIRD PARTY, INCLUDING WITHOUT
LIMITATION TO AN AFFILIATE OF PURCHASER, PROVIDED HOWEVER THAT SUCH THIRD PARTY
AGREES TO BE BOUND BY THE TERMS OF THIS AGREEMENT.


8.3.         SUCCESSORS AND ASSIGNS.  THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE RESPECTIVE SUCCESSORS AND
ASSIGNS OF THE PARTIES.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS
INTENDED TO CONFER UPON ANY PARTY OTHER THAN THE PARTIES HERETO OR THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS ANY RIGHTS, REMEDIES, OBLIGATIONS OR
LIABILITIES UNDER OR BY REASON OF THIS AGREEMENT, EXCEPT AS EXPRESSLY PROVIDED
IN THIS AGREEMENT.


8.4.         WAIVERS AND MODIFICATIONS.  THE FAILURE OF ANY PARTY TO INSIST ON
THE PERFORMANCE OF ANY OBLIGATION HEREUNDER SHALL NOT BE DEEMED TO BE A WAIVER
OF SUCH OBLIGATION.


 


7

--------------------------------------------------------------------------------



 


WAIVER OF ANY BREACH OF ANY PROVISION HEREOF SHALL NOT BE DEEMED TO BE A WAIVER
OF ANY OTHER BREACH OF SUCH PROVISION OR ANY OTHER PROVISION.  NO WAIVER,
MODIFICATION, RELEASE OR AMENDMENT OF ANY OBLIGATION UNDER OR PROVISION OF THIS
AGREEMENT SHALL BE VALID OR EFFECTIVE UNLESS IN WRITING AND SIGNED BY ALL
PARTIES HERETO.


8.5.         NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
HEREUNDER SHALL BE IN WRITING AND DELIVERED PERSONALLY OR BY FACSIMILE
TRANSMISSION (AND PROMPTLY CONFIRMED BY PERSONAL DELIVERY, REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT COURIER), MAILED BY REGISTERED OR CERTIFIED MAIL
(RETURN RECEIPT REQUESTED), POSTAGE PREPAID, OR SENT BY NATIONALLY-RECOGNIZED
OVERNIGHT COURIER SERVICE, ADDRESSED AS FOLLOWS

If to Purchaser:

 

Chiron Corporation

4560 Horton Street

Emeryville, California 94068-2916

Attention: Treasury

Fax: (510) 923-8373

Copy to: Office of the General Counsel

Fax: (510) 654-5360

 

If to Company:

 

AVI BioPharma, Inc.

One SW Columbia, Suite 1105

Portland, Oregon 97258

Attention: President

Fax: (503) 227-0751

Copy to: Vice President, Business Development

Fax: (503) 227-0751

or to such other address or facsimile number as the party to whom notice is to
be given may have furnished to the other party in writing in accordance
herewith.  Any such communication shall be deemed to have been given (a) when
delivered, if personally delivered or sent by facsimile transmission on a
business day; (b) on the business day after dispatch, if sent by
nationally-recognized overnight courier; and (c) on the third (3rd) business day
following the date of mailing, if sent by mail.  In addition to any notices
required or permitted hereunder, the parties shall use the contact information
below for purposes of providing payment or accounting information set forth in
Sections 1.3 or 1.4 of this Agreement:

If to Purchaser:

 

Chiron Corporation

4560 Horton Street

Emeryville, California 94068-2916

Attention: Treasury

Tel: (510) 923-2783

Fax: (510) 923-8373

 

8

--------------------------------------------------------------------------------


 

If to Company:

 

AVI BioPharma, Inc.

4575 SW Research Way, Suite 200

Corvallis, Oregon 97333

Attn: Chief Financial Officer

Tel: (541) 753-3635


8.6.         CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD
TO THE CONFLICTS OF LAWS PROVISIONS THEREOF.


8.7.         DISPUTE RESOLUTION.  ANY DISPUTE ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT SHALL BE RESOLVED BY THE PARTIES IN THE FOLLOWING MANNER:


8.7.1.      INFORMAL SETTLEMENT.  EITHER PARTY MAY INITIATE RESOLUTION OF SUCH
CONTROVERSY BY PROVIDING TO THE OTHER PARTY A BRIEF AND CONCISE STATEMENT OF THE
INITIATING PARTY’S CLAIMS, TOGETHER WITH RELEVANT FACTS SUPPORTING THEM, AND
REFERRING TO THIS SECTION 9.  FOR A PERIOD OF SIXTY (60) DAYS FROM THE DATE OF
SUCH STATEMENT, OR SUCH LONGER PERIOD AS THE PARTIES MAY AGREE IN WRITING, THE
PARTIES SHALL MAKE GOOD FAITH EFFORTS TO SETTLE THE DISPUTE.  SUCH EFFORTS SHALL
INCLUDE FULL PRESENTATION OF THE PARTIES’ RESPECTIVE POSITIONS BEFORE THEIR
RESPECTIVE DESIGNATED SENIOR EXECUTIVES.


8.7.2.      ARBITRATION. ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE VALIDITY, INDUCEMENT, OR BREACH THEREOF, SHALL BE SETTLED
BY BINDING ARBITRATION BEFORE THREE ARBITRATORS IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”)
THEN PERTAINING, EXCEPT WHERE THOSE RULES CONFLICT WITH THIS PROVISION, IN WHICH
CASE THIS PROVISION CONTROLS.  THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF
THE FEDERAL DISTRICT COURT FOR THE DISTRICT IN WHICH THE ARBITRATION IS HELD FOR
THE ENFORCEMENT OF THIS PROVISION AND THE ENTRY OF JUDGMENT ON ANY AWARD
RENDERED HEREUNDER.  SHOULD SUCH COURT FOR ANY REASON LACK JURISDICTION, ANY
COURT WITH JURISDICTION SHALL ENFORCE THIS CLAUSE AND ENTER JUDGMENT ON ANY
AWARD.  EACH ARBITRATOR SHALL BE AN ATTORNEY WHO HAS AT LEAST FIFTEEN (15) YEARS
OF EXPERIENCE WITH A LAW FIRM OR CORPORATE LAW DEPARTMENT OF OVER TWENTY-FIVE
(25) LAWYERS OR WAS A JUDGE OF A COURT OF GENERAL JURISDICTION.  THE ARBITRATION
SHALL BE HELD IN SAN FRANCISCO, CALIFORNIA OR SUCH OTHER PLACE AS THE PARTIES
AGREE, AND IN RENDERING THE AWARD THE ARBITRATORS MUST APPLY THE SUBSTANTIVE LAW
OF CALIFORNIA (EXCEPT WHERE THAT LAW CONFLICTS WITH THIS CLAUSE), EXCEPT THAT
THE INTERPRETATION AND ENFORCEMENT OF THIS ARBITRATION PROVISION SHALL BE
GOVERNED BY THE FEDERAL ARBITRATION ACT.  THE ARBITRATORS SHALL BE NEUTRAL,
INDEPENDENT, DISINTERESTED, IMPARTIAL AND SHALL ABIDE BY THE CODE OF ETHICS FOR
ARBITRATORS IN COMMERCIAL DISPUTES APPROVED BY THE AAA.  WITHIN FORTY-FIVE (45)
DAYS OF INITIATION OF ARBITRATION, EACH PARTY SHALL SELECT ITS ARBITRATOR. THE
THIRD ARBITRATOR SHALL BE MUTUALLY AGREED UPON BY THE TWO ARBITRATORS CHOSEN BY
THE PARTIES.  IN THE EVENT THAT THE TWO ARBITRATORS CANNOT AGREE ON A THIRD
ARBITRATOR WITHIN SIXTY (60) DAYS OF THEIR APPROVAL THEN AAA SHALL APPOINT AN
ARBITRATOR WHO SHALL BE AN


 


9

--------------------------------------------------------------------------------



 


ATTORNEY WHO HAS AT LEAST FIFTEEN (15) YEARS OF EXPERIENCE WITH A LAW FIRM OR
CORPORATE LAW DEPARTMENT OF OVER TWENTY-FIVE (25) LAWYERS OR WAS A JUDGE OF A
COURT OF GENERAL JURISDICTION.  THE PARTIES SHALL REACH AGREEMENT UPON AND
THEREAFTER FOLLOW PROCEDURES ASSURING THAT THE ARBITRATION WILL BE CONCLUDED AND
THE AWARD RENDERED WITHIN NO MORE THAN EIGHT (8) MONTHS FROM SELECTION OF THE
ARBITRATORS.  FAILING SUCH AGREEMENT, THE AAA WILL DESIGN AND THE PARTIES WILL
FOLLOW PROCEDURES THAT MEET SUCH A TIME SCHEDULE.  EACH PARTY HAS THE RIGHT
BEFORE OR, IF THE ARBITRATOR CANNOT HEAR THE MATTER WITHIN A ACCEPTABLE PERIOD,
DURING THE ARBITRATION TO SEEK AND OBTAIN FROM THE APPROPRIATE COURT PROVISIONAL
REMEDIES SUCH AS ATTACHMENT, PRELIMINARY INJUNCTION, REPLEVIN, ETC., TO AVOID
IRREPARABLE HARM, MAINTAIN THE STATUS QUO OR PRESERVE THE SUBJECT MATTER OF THE
ARBITRATION.


8.8.         ENTIRE AGREEMENT.  THIS AGREEMENT AND THE LICENSE AGREEMENT
TOGETHER CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES AS TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDE ALL PRIOR NEGOTIATIONS, REPRESENTATIONS, AGREEMENTS
AND UNDERSTANDINGS REGARDING THE SAME.


8.9.         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTER­PARTS WITH
THE SAME EFFECT AS IF BOTH PARTIES HAD SIGNED THE SAME DOCUMENT.  ALL SUCH
COUNTERPARTS SHALL BE DEEMED AN ORIGINAL, SHALL BE CONSTRUED TOGETHER AND SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


8.10.       SEVERABILITY.  IF ANY PROVISION HEREOF SHOULD BE HELD INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THEN, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, (A) ALL OTHER PROVISIONS HEREOF SHALL REMAIN IN FULL FORCE
AND EFFECT AND SHALL BE LIBERALLY CONSTRUED IN ORDER TO CARRY OUT THE INTENT OF
THE PARTIES AS NEARLY AS MAY BE POSSIBLE, AND (B) THE PARTIES AGREE TO USE THEIR
BEST EFFORTS TO NEGOTIATE A PROVISION, IN REPLACEMENT OF THE PROVISION HELD
INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS CONSISTENT WITH APPLICABLE LAW AND
ACCOMPLISHES, AS NEARLY AS POSSIBLE, THE ORIGINAL INTENTION OF THE PARTIES WITH
RESPECT THERETO.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY
HEREBY WAIVES ANY PROVISION OF LAW THAT WOULD RENDER ANY PROVISION HEREOF
PROHIBITED OR UNENFORCEABLE IN ANY RESPECT.


8.11.       CONSTRUCTION.  HEADINGS AND CAPTIONS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY, IN NO WAY DEFINE, DESCRIBE, EXTEND OR LIMIT THE SCOPE OR
INTENT OF THIS AGREEMENT OR THE INTENT OF ANY PROVISION CONTAINED IN THIS
AGREEMENT, AND ARE NOT TO BE USED IN THE INTERPRETATION OF THIS AGREEMENT.
EXCEPT WHERE THE CONTEXT OTHERWISE REQUIRES, WHEREVER USED, THE SINGULAR SHALL
INCLUDE THE PLURAL, THE PLURAL SHALL INCLUDE THE SINGULAR, THE USE OF ANY GENDER
SHALL BE APPLICABLE TO ALL GENDERS AND THE WORD “OR” IS USED IN THE INCLUSIVE
SENSE.  THE TERM “INCLUDING” AS USED HEREIN SHALL MEAN INCLUDING, WITHOUT
LIMITING THE GENERALITY OF ANY DESCRIPTION PRECEDING SUCH TERM.  THE LANGUAGE OF
THIS AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE MUTUALLY CHOSEN BY THE
PARTIES, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST EITHER
PARTY.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


 


 


10

--------------------------------------------------------------------------------



 


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth above.

CHIRON CORPORATION

AVI BIOPHARMA, INC.

 

 

By:

 

 

By:

 

 

 

 

Name:  Craig A. Wheeler

Name:  Alan P. Timmins

 

 

 Title:  President, Chiron BioPharmaceuticals

Title:  President and Chief Operating Officer

 

 

 

11

--------------------------------------------------------------------------------

 